t c no united_states tax_court jimmy d weaver and marlene m morloc weaver petitioners v commissioner of internal revenue respondent docket no filed date p owned 80-percent interests in an s_corporation cl and a c_corporation j cl is an accrual_method calendar_year taxpayer j is a cash_method fiscal_year taxpayer with a july yearend on each of its and federal_income_tax returns cl deducted an amount owed to j for services which j rendered to cl during the corresponding year j included in its gross_income for its taxable years ended in and the amounts deducted by cl for and respectively cl had not as of date and paid to j any of those amounts which j included in its gross_income held cl fails the economic_performance requirement of sec_461 i r c as to its deductions that requirement in conjunction with sec_404 i r c and the temporary regulations thereunder mandates that cl deduct each amount for its taxable_year the last day of which is within months of the day on which the amount is includable in j’s gross_income the amount deducted by cl for was not includable in j’s gross_income as of date ie months after the end of cl’s taxable_year and the amount deducted by cl for was not includable in j’s gross_income as of date ie months after the end of cl’s taxable_year william h gaggos for petitioners john w stevens for respondent opinion laro judge this case is before the court for decision on the basis of stipulated facts see rule petitioners petitioned the court to redetermine deficiencies of dollar_figure and dollar_figure in their and federal_income_tax respectively following concessions we are left to decide whether sec_404 and sec_461 require that clarkston window door inc clarkston an accrual_method s_corporation defer its deductions of fees owed to j d weaver associates inc j d a cash_method c_corporation for services provided by j d to clarkston clarkston reports its operations on the basis of the calendar_year and j d reports its operations on the basis of a fiscal_year ending july clarkston deducted each fee in its taxable_year that closed months before the end of the taxable_year in which j d included the fee in its income clarkston had not paid the respective fees to j d as of march of the year following the year in which it claimed the corresponding deduction we hold that sec_404 and sec_461 preclude clarkston from deducting the fees for the years claimed unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure we refer to petitioner jimmy d weaver as weaver background all facts were stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in davisburg michigan when they filed their petition with the court they filed with the commissioner and federal_income_tax returns using the filing_status of married filing joint_return during and weaver owned 80-percent interests in clarkston and j d clarkston is an s_corporation whose business is selling construction materials at wholesale clarkston uses an accrual_method and the calendar_year to report its operations for federal_income_tax purposes j d is a c_corporation whose business is installing windows j d reports its operations for federal_income_tax purposes using the cash_method and on the basis of a fiscal_year ending july we refer to j d ’s taxable years ended date and as j d ’s and taxable years respectively on its tax_return clarkston deducted a professional management fee of dollar_figure for services rendered to it during that year by j d j d included the dollar_figure in its taxable_income for its taxable_year on its tax_return clarkston deducted a professional management fee of dollar_figure for services rendered to it during that year by j d j d included the dollar_figure in its taxable_income for its taxable_year petitioners reported on their and federal_income_tax returns deductions for the fees and other expenses passed through to them from clarkston as relevant herein respondent determined that clarkston could not deduct the dollar_figure as an expense for or dollar_figure of the dollar_figure as an expense for respondent determined that clarkston could deduct the dollar_figure for as of date clarkston had not paid to j d any of the dollar_figure in fees dollar_figure dollar_figure clarkston issued to j d an intercompany note reflecting this amount subsequently j d merged into clarkston pursuant to sec_368 and filed a final tax_return as a c_corporation for the period ended date the dollar_figure intercompany note was during the final return year of j d eliminated by book entry as a result of the merger discussion respondent’s determinations in the notice_of_deficiency are presumed correct and petitioners must prove those determinations wrong in order to prevail rule a 290_us_111 the submission of this case to the court under rule does not change or otherwise lessen petitioners’ burden_of_proof rule b 104_tc_1 affd 103_f3d_104 10th cir whereas in certain cases sec_7491 shifts the burden_of_proof to the commissioner we conclude that this is not one of those cases petitioners have neither alleged that sec_7491 is applicable to this case nor established that they have complied with the requirements of sec_7491 and b to substantiate items to maintain required records and to cooperate fully with reasonable requests of the commissioner see sec_7491 petitioners’ burden_of_proof in this case is affected by the fact that we carefully scrutinize transactions between related parties 95_tc_107 c m gooch lumber sales co v 49_tc_649 remanded pursuant to stipulation of the parties 406_f2d_290 6th cir and that the service agreement between clarkston and j d was such a transaction the parties agree that clarkston may deduct the fees upon its satisfaction of the all_events_test under sec_461 the parties disagree as to whether clarkston satisfied this test according to respondent clarkston fails this test in that it does not meet the timing rule_of sec_404 respondent asserts that this rule must be met because the fees were for services rendered and the arrangement of clarkston and j d as to the payment for those services deferred the receipt of compensation petitioners argue that the all_events_test has been met petitioners in their brief rely solely on the first two prongs of the all_events_test discussed infra and make no reference to either sec_404 or the economic_performance requirement of sec_461 deductions under an accrual_method of accounting are generally allowable for the taxable_year in which the all_events_test has been met this test is met when all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 sec_1_461-1 income_tax regs where a petitioners alleged in their petition that respondent had disallowed the disputed amounts on grounds including sec_267 sec_404 and sec_461 and respondent in answer admitted this allegation respondent in brief has abandoned his reliance upon sec_267 to support his determination and relies solely upon sec_404 and sec_461 liability arises out of a taxpayer’s receipt of services performed by another person economic_performance generally occurs as the services are performed sec_461 respondent argues that sec_1_461-1 income_tax regs mandates that clarkston also meet the timing rule_of sec_404 in order to satisfy the requirement of economic_performance we agree as stated in subdivision iii d iii alternative timing rules d except as otherwise provided in any internal revenue regulation revenue_procedure or revenue_ruling the economic_performance requirement of sec_461 and the regulations thereunder is satisfied to the extent that any amount is otherwise deductible under sec_404 employer contributions to a plan of deferred_compensation as stated in the relevant parts of sec_404 sec_404 deduction for contributions of an employer to an employees’ trust or annuity plan and compensation under a deferred-payment plan a general_rule -if contributions are paid_by an employer to or under a stock bonus pension we also believe that sec_1_461-1 income_tax regs is relevant to our discussion as stated therein a if any provision of the code requires a liability to be taken into account in a taxable_year later than the taxable_year provided in paragraph a i of this section the liability is taken into account as prescribed in that code provision see for example sec_267 transactions between related parties and sec_464 farming_syndicates profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall not be deductible under this chapter but if they would otherwise be deductible they shall be deductible under this section b method of contributions etc having the effect of a plan certain deferred benefits - method of contributions etc having the effect of a plan -if- a there is no plan but b there is a method or arrangement of employer contributions or compensation which has the effect of a stock bonus pension profit-sharing or annuity plan or other plan deferring the receipt of compensation subsection a shall apply as if there were such a plan d deductibility of payments of deferred_compensation etc to independent contractors -if a plan would be described in so much of subsection a as precedes paragraph thereof as modified by subsection b but for the fact that there is no employer-employee relationship the contributions or compensation- shall not be deductible by the payor thereof under this chapter but shall if they would be deductible under this chapter but for paragraph be deductible under this subsection for the taxable_year in which an amount attributable to the contribution or compensation is includible in the gross_income of the persons participating in the plan the facts at hand establish as to clarkston’s service agreement with j d a method or arrangement that has the effect of a plan deferring the receipt of compensation by a nonemployee so as to subject clarkston’s deduction of the fees for j d ’s services to the timing rule_of sec_404 sec_404 b b d sec_404 sweeps broadly to apply to all compensation plans methods or arrangements collectively arrangements however denominated which in substance defer the receipt of compensation by a service provider sec_1_404_b_-1t q a-1 temporary income_tax regs fed reg date sec_1_404_d_-1t temporary income_tax regs fed reg date see also 97_f3d_1435 fed cir 98_tc_141 an arrangement defers the receipt of compensation if we also note that the legislative_history of sec_404 b and d supports our construction of that section that history is generally discussed in detail in 97_f3d_1435 fed cir and 98_tc_141 we stress that the house_committee_on_ways_and_means in describing a amendment to sec_404 stated that generally all compensation arrangements which defer receipt of compensation by the employee or independent_contractor will be subject_to these special deduction-timing rules for example under the bill a continued the service provider does not receive compensation_for its services within a brief period of time after the end of the payor’s taxable_year in which the services are performed sec_1_404_b_-1t q a-2 a temporary income_tax regs supra an arrangement is presumed to defer the receipt of compensation_for more than a brief period of time when compensation is received by the service provider more than months after the end of the payor’s taxable_year in which the services are performed id q a-2 b this presumption may be rebutted only upon a showing by a preponderance_of_the_evidence that it was impracticable either administratively or economically to avoid the deferral of the service provider’s receipt of the compensation beyond the 2-month period and as of the end of the payor’s taxable_year this impracticability was unforeseeable id q a-2 b continued limited_partnership that uses the accrual_method of accounting may not accrue deductions for compensation owed to cash-method taxpayers who perform services for the partnership until the partnership taxable_year in which such compensation is paid h rept part ii pincite the conference committee also reiterated the view that sec_404 applies broadly to deferred_compensation payments stating that a deferred_compensation arrangement under sec_404 includes all compensation fee and similar payments however denominated except those which are specifically exempted h conf rept pincite 1984_3_cb_1 pursuant to a method or arrangement between clarkston the service_recipient payor and j d the service provider the former did not pay the latter for its services within months after the close of the respective calendar years in which the services were performed nor have petitioners made the requisite showing to rebut the presumption that clarkston’s arrangement with j d as to its services did not defer the receipt of compensation within the meaning of sec_404 we sustain respondent’s determination that the fees are not deductible in the years claimed by petitioners see generally revrul_88_68 1988_2_cb_117 in so doing we emphasize that this holding rests on our finding that clarkson and j d whose transactions with each other are subject_to particular scrutiny because the two entities are related had a method or arrangement between them which in substance deferred the receipt of compensation by a service provider to reflect concessions decision will be entered under rule petitioners appropriately make no claim that the fees were paid under sec_404 through the issuance of the intercompany note see 429_us_569 provision of a note does not constitute payment for purposes of sec_404
